Citation Nr: 0516931	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-05 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from April 1982 to 
August 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Review of the record does indicate that the RO sent a letter 
to the veteran in November 2002.  However that letter 
described the evidence and information necessary to establish 
service connection and did not provide any guidance 
concerning the evidence and information necessary to 
establish entitlement to specially adapted housing.  The 
Board therefore concludes that the November 2002 letter does 
not constitute sufficient notice pertaining to the veteran's 
claim of entitlement to specially adapted housing or special 
home adaptation.

The veteran contends that he has lost the use of his lower 
extremities as a result of his service connected low back 
disability.  His representative, in an April 2005 written 
brief presentation, pointed out that the veteran has not been 
afforded an examination which specifically addresses the 
question of whether the veteran has, in fact, lost the use of 
his lower extremities due to his service connected 
disability.  The record reflects the veteran's use of various 
ambulatory aids, to include a cane, Canadian crutch or 
crutches, and a wheelchair.  A VA examiner, in March 2004, 
opined that the veteran's wheelchair use is likely to be for 
a service connected condition.  However, neither that 
examiner nor any other has definitively stated whether the 
veteran has lost the use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair, and if so, whether that loss us use is 
due to a service connected disability.  See 38 C.F.R. § 
3.809.  The Board therefore concludes that an additional VA 
examination should be conducted.

Finally, the Board notes that a December 2000 application for 
increased compensation based on unemployability, the veteran 
stated that he had been in receipt of Social Security 
Administration (SSA) disability benefits since April 2000.  
As records supportive of the veteran's claim might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue of entitlement to 
specially adapted housing and entitlement 
to a special home adaptation grant that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which treated 
the veteran for his disabling conditions 
since July 2003.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the effect of his service-connected low 
back disability, and any disability 
aggravated by the low back disability.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

All indicated tests and studies are to be 
performed.  A complete history should be 
elicited from the veteran.  Based upon a 
review of the claims folders and the 
examination of the veteran, the examiner 
should offer an opinion as to whether, 
solely due to the service connected 
degenerative joint disease of the lumbar 
spine with disc herniation and the scar 
on the right iliac crest, the veteran has 
the loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair.  (The term "preclude 
locomotion" means the necessity for 
regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible.)  If so, the examiner should 
discuss the cause or causes for such loss 
of use.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




